Citation Nr: 1117488	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for residuals of a cold injury to the left upper extremity.

3.  Entitlement to service connection for residuals of a cold injury to the right upper extremity. 

4.  Entitlement to service connection for residuals of a cold injury to the left lower extremity.

5.  Entitlement to service connection for residuals of a cold injury to the right lower extremity.

6.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

7.  Entitlement to service connection for a right knee replacement.

8.  Entitlement to service connection for a left knee replacement.

9.  Entitlement to service connection for residuals of a shrapnel wound to the back.

10.  Entitlement to service connection for residuals of a gunshot wound to the left shoulder.

11.  Entitlement to service connection for residuals of a gunshot wound to the right shoulder. 

12.  Entitlement to service connection to residuals of a broken wrist due to a grenade explosion. 

13.  Entitlement to service connection to residuals of broken ribs due to a grenade explosion.  

14.  Entitlement to service connection for gum disease.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1951 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2011, a hearing was held before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. § 7107(a)(2) (West 2002).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in claims for higher ratings when the issue of unemployability is raised by the record. The Veteran has raised the issue of entitlement to TDIU.  Thus, in light of Rice, the Board has included the TDIU issue on the title page.

The issues of entitlement to service connection for residuals of a shrapnel wound to the back and the left shoulder, residuals of a gunshot wound to the right shoulder, residuals of a broken wrist and broken ribs due to a grenade explosion, and gum disease, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Tinnitus had its onset in service.

2.  Residuals of cold injuries to the left upper extremity, right upper extremity, left lower extremity, and right lower extremity had their onset in service.

3.  Prior to April 1, 2011, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as thinking and mood, due to such symptoms as: suicidal ideation; near- continuous depression, difficulty in adapting to stressful circumstances, irritability, and social withdrawal.  

4.  In March 2011, prior to the promulgation of a decision in the current appeal, the Veteran withdrew his claims of entitlement to service connection for a right knee replacement and a left knee replacement.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Resolving all doubt in the Veteran's favor, residuals of a cold injury to the left upper extremity was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Resolving all doubt in the Veteran's favor, residuals of a cold injury to the right upper extremity was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  Resolving all doubt in the Veteran's favor, residuals of a cold injury to the left lower extremity was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  Resolving all doubt in the Veteran's favor, residuals of a cold injury to the right upper extremity was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  For the period prior to April 1, 2011, the criteria for a schedular disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code (DC) 9411 (2010).

7.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for a right knee replacement have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

8.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for a left knee replacement have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for tinnitus and residuals of a cold weather injury involving the bilateral upper and lower extremities.  As this represents a complete grant of the benefits sought, no discussion of VA's duty to notify and assist is necessary as it relates to those issues.  

As to the Veteran's PTSD claim, at the hearing, the Veteran indicated that a 70 percent rating would satisfy his appeal.  Generally, a claimant for a higher VA disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service- connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  In this case, although on April 1, 2011, the Veteran reported that his PTSD had worsened, for the period prior to that date, he explicitly stated during the March 2011 Board hearing that a 70 percent rating for his PTSD would satisfy his appeal.  Accordingly, the award below of an evaluation of 70 percent for PTSD, for the period prior to April 1, 2011, constitutes a full grant of the benefit sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Service Connection

The Veteran is seeking to establish service connection for tinnitus and residuals of cold weather injuries affecting his right and left upper extremities and his right and left lower extremities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact- finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Service treatment records are negative for any complaints or findings of tinnitus, frostbite, or other cold weather injury.  A physical examination conducted at discharge in February 1954 is also negative in this regard.  The RO has been unable to obtain from the service department any of the Veteran's service personnel records.  (See RO's October 2007 Formal Finding on the Unavailability of Service Records).  However, a limited subset of the Veteran's service personnel records that were provided by the Veteran is of record.  These records show his military occupational specialty was a fire direction liaison observer, with principal duties of being a forward observer for infantry and calling fire missions for artillery.  

Post-service VA treatment records include a report of a June 2007 neurology consult for a complaint of distal pain involving the Veteran's bilateral upper and lower extremities.  Onset was reportedly from 1951 to 1953, after having sustained a hypothermal injury to those areas.  A VA neurologist diagnosed remote hypothermal peripheral nerve injury with residuae.  

At a VA audiological examination in December 2007, the Veteran reported that his earliest recollection of having ringing in his ears was after he returned from Korea.  He also gave a history of tinnitus having been present for either 30 to 35 years or 40 to 45 years.  The examiner diagnosed tinnitus, but opined that given the test results and questions of exposure, the etiology of such would be mere speculation because there was no documentation support the presence of tinnitus symptoms prior to August 2007.

At a VA cold injury examination in December 2007, the Veteran reported having had weeks of exposure to cold, wet weather while serving as a forward observer in Korea.  He reported that he was not issued protective winter gear and developed frostbite of his feet, toes, legs, fingers, and hands.  The examiner diagnosed peripheral vascular disease and opined that the Veteran's complaints were not related to a cold weather injury in service because his service records did not reveal a cold weather injury, and if any cold weather injury in service had been significant, then there should be documentation.  The examiner opined further that the current complaints were most likely due to age, lumbar radiculitis, obesity, degenerative joint disease, and idiopathic polyneuropathy and/or peripheral vascular disease.  

At a VA audiological examination in January 2008, the Veteran reported having experienced acoustic trauma in service with ringing in his ears beginning at least several years after service.  The examiner opined that it did not appear that the current tinnitus was directly related to acoustic trauma during active duty because as far as can be determined from the Veteran's recollections, the onset of tinnitus was at least several years after service.

In an August 2008 witness statement, one of the Veteran's friends wrote that he knew the Veteran while he was in the military and kept abreast of the Veteran's service experiences through the Veteran's mother.  This witness wrote that the Veteran told him about his military service, including the harsh, threatening, cold weather conditions he had to endure in Korea.

At the Veteran's March 2011 hearing before the undersigned, he testified that the ringing in his ears started in service and had continued since.  With respect to the claimed cold weather injuries, the Veteran testified that he was exposed to record cold temperatures in Korea.  He stated that as a forward observer, the only kind of shelter he had was what he could make and he was not given the appropriate cold weather gear.  He reported that he was treated for frostbite at an aid station in the field.

The Veteran contends that his tinnitus is due to noise exposure experienced during his military service.  Based upon the Veteran's documented MOS, the Board concedes that the Veteran was likely exposed to excessive noise.  Given the Veteran's MOS, his credible account of tinnitus and report that it began during service and persisted since, the VA examination findings, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that his tinnitus had its onset in service.

The Veteran also avers that his cold weather injury residuals, involving his left and right upper extremities and left and right lower extremities are all due to exposure to cold weather without protective gear during his military service in Korea.  The Board acknowledges that the Veteran's in-service duties and military occupational specialties may have exposed him to cold weather.  With regard to the negative VA opinion, the Board notes that a medical opinion based solely on the absence of documentation in the record is inadequate, and an examiner must take into account a veteran's reports of injuries and symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23(2007).  Given the Veteran's documented MOS; his credible account of exposure to cold weather without protective gear and his report that his symptoms began during service and persisted since, the witness statement attesting to the Veteran's report of cold weather exposure, the June 2007 medical findings and resolving all reasonable doubt in the Veteran's favor, concludes that his current cold weather injury residuals involving his left and right upper extremities and left and right lower extremities had their onset in service.

Higher rating prior to April 1, 2011

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  

VA regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  The Veteran's PTSD is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411.  

Under DC 9411, the criteria for a 30 percent disability rating include: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.

The criteria for a 50 percent rating include: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

The criteria for a 70 percent rating include: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating include: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 is assigned where there are "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.

VA outpatient treatment records dated from August 2008 to December 2008 reflect that the Veteran reported depression, sleep disturbance due to nightmares and intrusive thoughts, and difficulty with concentration and memory.  He denied homicidal or suicidal ideations.  Reports of mental status evaluations show that he displayed good hygiene and grooming and was neatly dressed.  He was alert and oriented in all spheres.  He demonstrated good eye contact and had unremarkable speech.  Generally, his mood varied from affable to sad, and he reported periods of "highs and lows," irritability and anger, and that he was easily irritated.  The notes also reflect that he was usually tearful when recounting his combat experiences.  The Veteran's affect was usually congruent with his mood.  Thought processes were clear, coherent and goal-directed.  Judgment and insight were intact and there were no delusions, hallucinations or paranoia noted.  The GAF scores noted in these records were 50, 52, 55, and 58.  Of note is an August 2008 treatment record that shows that the Veteran enjoyed being around the grandkids, did chores in the yard, and sometimes went to lunch with his friends or his daughter.

The Veteran was afforded a VA examination in February 2009.  He reported nightmares related to his combat service.  He stated that he felt uncomfortable in crowds; that he had lost interest in pleasurable activities, such as hunting, fishing and "most everything;" and that he felt emotionally walled off and detached from others.  He also reported ongoing feelings of sadness and depression.  He endorsed a vague passive suicidal ideation, but denied any actual plan or attempts.  He noted that he had disturbed sleep and difficulty with anger and irritability; in fact he almost came to blows with a patron at a gas station.  He also reported difficulty with concentration and focus, and feelings of hypervigilance.  The Veteran stated that he had been married over 50 years and had few friends at church, but spends very little time visiting them when he does go out.  His interest in social activities had steadily declined.  He also reported that he retired from employment in 1988 due to a ruptured diaphragm.  

Objective mental status evaluation showed that he was alert and cooperative.  His mood was initially composed, but became tearful during the course of the interview revealing his underlying depression and feelings of sadness related to his combat experiences.  His affect reflected that sadness.  Thoughts were clear and oriented and no delusions or hallucinations were noted.  Cognitive abilities were grossly intact, to include abstraction, memory and judgment, although the Veteran reported daily difficulty with concentration and focus due to his PTSD symptoms.  Grooming, hygiene, speech were appropriate.  The examiner did not observe any panic, obsessional rituals or paranoia, but there was ongoing hypervigilance.  There was vague passive suicidal ideation, but no plan or intent.  The GAF score was 50, and indicative of the Veteran's almost complete social isolation, increasing difficulty with concentration, anger and irritability almost leading to physical confrontation, and passive suicidal ideation.

Additional VA outpatient treatment records dated from March 2009 and April 2010 show the Veteran continued to experience depressed mood and difficulty concentrating and sleeping.  Notes also indicate that he had little interest or pleasure in doing things, felt depressed and hopeless, and had little energy on a daily basis.  Objectively, the Veteran's thought processes were clear, coherent and goal-directed.  Judgment and insight were intact and there were no delusions, hallucinations or paranoia noted.  His mood was noted to reflect painful emotions when relating his war experiences, and he was fatigued.  His affect was noted to be congruent with his mood.  The Veteran also reported daily thoughts of suicide although without plan or intent.  In an August 2009 treatment record, a VA clinical social worker stated that the more interaction she had with the Veteran throughout the course of treatment and assessment only confirmed the diagnosis of chronic and severe PTSD with ongoing symptoms.  The social worker stated that the Veteran's PTSD symptoms were severe and affected his everyday life.  She provided a GAF score of 48.  The treatment records reflect that the Veteran was actively suicidal throughout April 2010 and reported that he had formed an actual plan to shoot himself.  Treatment records dated from May 2010 to November 2010 reflect a general improvement in the Veteran's mood and his suicidal thoughts were milder.  He expressed continued social avoidance, but the notes indicate that he and his wife visited his friends at least one a week, he was planning a fishing trip, and he still visited his children and grandchildren.  GAF scores recorded this period were 50, 52, 54, and 55.

At a hearing held in March 2011 before the undersigned, the Veteran testified that he experienced several very bad nightmares every week.  He also testified that he was on suicide watch last year and had a confrontation with a patron at gas station.  This resulted in him attending an anger management class for 12 weeks.  He reported having impaired impulse control, such that he loses control of his emotions, and also noted that he was depressed on a weekly basis.  He stated that he has relationships with his wife, daughters and grandchildren, but otherwise he does not want to be around people.  The Veteran and his representative indicated that a 70 percent rating would satisfy the appeal on his PTSD claim.

Based on consideration of the evidence of record, including the reports and treatment records discussed above, the Board finds that the Veteran's disability picture most closely approximates a 70 percent disability rating for the entire appeals period.  The Veteran's psychiatric symptoms include social withdrawal, depressed mood, anger, irritability and impaired concentration and memory, and chronic sleep impairment.  The Board observes that throughout the appeal, the Veteran's GAF scores have ranged from 48 to 58, although the scores were generally in the lower 50's.  Such scores are generally indicative of moderate to severe impairment in overall social and occupational functioning.  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV, 4th ed. at 32).  Accordingly, the GAF scores also support the assignment of a rating higher than 30 percent.

The Board also notes that there is evidence of deficiencies in the Veteran's mood.  He has experienced near-continuous depression throughout the appeal.  VA outpatient treatment records indicate increased irritability and anger.  This is evidence of deficiency in his mood.  The Veteran also reports he is easily irritated.  He informed the February 2009 VA examiner that he almost came to blows with a patron at a gas station due to his anger.  This suggests impaired impulse control.  There also is evidence of deficiencies in the Veteran's thinking.  While he has not been shown to have had any overt thought disturbances, hallucinations, or delusions during the appeal period - he has reported difficulty with his memory and concentration, and has struggled with suicidal thoughts.  This reflects deficiencies in the area of thinking.  

Deficiencies in the area of work have not been documented throughout the appeal period.  The Veteran is shown to have retired from employment in 1988 due to a collapsed diaphragm.  The Veteran has been able to maintain a relationship with his wife, children, grandchildren and friends, and there have been no reports of impairment in the area of family relationships.  In short, deficiencies in the area of family relationships have not been documented.  Nonetheless, in light of the aforementioned factors and other relevant evidence of record, the Board finds that the Veteran's PTSD symptomatology most closely approximates a 70 percent disability rating, but no higher, for the entire appeals period.  In reaching this decision, it is noted that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  

On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Applying this analysis to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if PTSD caused total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed or not.  In this case, however, the Board has determined that additional development is necessary prior to a determination of whether the Veteran is entitled to a 100 percent rating.  Accordingly, the question of whether the Veteran is entitled to a rating higher than 70 percent, since April 1, 2011, is addressed in the remand portion of the appeal. 

Withdrawn Claims

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the March 2011 hearing, the Veteran expressed intent to withdraw the issues of entitlement to service connection for a right knee and left knee replacement.  The Board clarified on the hearing record that it was the Veteran's intent to withdraw these issues and the Veteran acknowledged the same.  Thus, the Board finds that the Veteran knowingly and voluntarily waived his right to pursue an appeal of those issues.  See Evans v. Shinseki, No. 08-2133 (U.S. Vet. App. Jan. 28, 2011).  The Board further notes that such withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204.  Thus, there remains no allegation of error of fact or law for appellate consideration on that claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in that matter. 


ORDER

Service connection for bilateral tinnitus is granted.

Service connection for residuals of a cold injury to the left upper extremity is granted.

Service connection for residuals of a cold injury to the right upper extremity is granted.

Service connection for residuals of a cold injury to the left lower extremity is granted.

Service connection for residuals of a cold injury to the right lower extremity is granted.

An initial disability rating of 70 percent, but not higher, for PTSD is granted.  

The claim of entitlement to service connection for a right knee replacement is dismissed.

The claim of entitlement to service connection for a left knee replacement is dismissed.


REMAND

The Veteran seeks service connection for residuals of a shrapnel wound to the back and the left shoulder, residuals of a gunshot wound to the right shoulder, and residuals of a broken wrist and broken ribs due to a grenade explosion.  The Veteran's DD 214 states "no wounds were received as a result of action with enemy forces."  Service treatment records, including a physical examination conducted at discharge, are negative for treatment related to injuries caused by shrapnel, gunshot, or a grenade explosion.  There are post-service VA treatment records showing complaints of arthritic/joint pain in the low back and wrists and a current diagnosis of osteoarthritis affecting the lumbar spine, hips, shoulders, and hands.  There also is lay evidence of injuries received during combat, but there is insufficient evidence to determine whether the current claimed disorders are related to military service.  Consequently, a medical opinion is indicated.  

Next, the Veteran seeks service connection for gum disease.  At his March 2011 hearing, he indicated that there were relevant treatment records pertaining to his gum disease at the VA Records Center and Vault in Neosho, Missouri.  VA is required to obtain these records and associate them with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Veteran seeks a disability rating in excess of 70 percent for service-connected PTSD since April 1, 2011.  At the Veteran's March 2011 hearing, he testified that he would be satisfied with a 70 percent disability evaluation.  The Board has granted a 70 percent rating in this decision.  However, an April 1, 2011, statement, the reported that he had suicidal ideation and that his PTSD had worsened in severity since his hearing.  The Veteran also indicated there were additional VA treatment records available at the Gene Taylor VA outpatient clinic in Mt. Vernon, Missouri.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  VA is also required to associate the additional treatment records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thereafter, the RO should adjudicate the issue of whether the Veteran is entitled to a rating higher than 70 percent for PTSD.

Finally, evidence in the record indicates that the Veteran was awarded Social Security Administration (SSA) disability benefits.  These records are not currently on file.  Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request all relevant medical records from the Gene Taylor VA Outpatient Clinic in Detroit, Missouri from November 2010 to the present.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.  

2.  The RO should attempt to obtain any relevant treatment records pertaining to the Veteran from the VA Records Center and Vault in Neosho, Missouri.  VA must make as many requests as are necessary to obtain the VA treatment records until it concludes that further efforts would be futile.  All efforts to obtain any medical reports made must be documented and incorporated into the claims file.  

3.  Associate the SSA records, and any supporting medical records, with the file.  If no additional treatment records exist, the claims file should be documented accordingly.

4.  After associating with the claims folder any pertinent outstanding records, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any back, left shoulder, right shoulder, wrist, and rib disabilities found to be present.  The claims folder, and a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that any back, left shoulder, right shoulder, wrist, and rib disability found to be present had its onset in or is related to service, including as a result of shrapnel, gunshot, or a grenade explosion.  In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology since.  The rationale for all opinions expressed should be provided in a legible report.

5.  The Veteran should be afforded a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  The examiner is also to provide an opinion as to whether the PTSD is productive of total occupational or social functioning.  The rationale for all opinions expressed should be provided in a legible report.

6.  For each examination, the RO should inform the examiners that any opinion expressed must be supported with a complete clinical rationale.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

7.  After accomplishing any additional development deemed appropriate, readjudicate the claims.  The RO should also adjudicate the issue of whether the Veteran is entitled to a rating higher than 70 percent for PTSD since April 1, 2011, as well as entitlement to a TDIU.  If the benefits sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


